         

Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT is made as of November 24, 2010
(the “Second Amendment to Credit Agreement,” or this “Amendment”), among Diodes
Incorporated, a Delaware corporation, and Diodes Zetex Limited, a United Kingdom
corporation (collectively, “Borrowers”), and Bank of America, N.A. (“Lender”).
R E C I T A L S
     A. Borrowers and Lender are parties to that certain Credit Agreement dated
as of November 25, 2009, as modified pursuant to the terms of that certain
letter dated as of March 31, 2010 from Administrative Agent to Borrowers and as
modified by a First Amendment to Credit Agreement dated as of July 16, 2010 (the
“Original Credit Agreement”).
     B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.
     NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Same Terms. All terms used herein which are defined in the Original
Credit Agreement shall have the same meanings when used herein, unless the
context hereof otherwise requires or provides. In addition, all references in
the Loan Documents to the “Agreement” shall mean the Original Credit Agreement,
as amended by this Second Amendment to Credit Agreement, as the same shall
hereafter be amended from time to time. In addition, the following term has the
meaning set forth below:
     “Effective Date” means November 24, 2010.
     2. Amendment to Original Credit Agreement. On the Effective Date, the
definition of “Maturity Date” set forth in the Original Credit Agreement shall
be amended as follows:
               “Maturity Date” means November 23, 2011.
     3. Certain Representations. Each Borrower represents and warrants that, as
of the Effective Date: (a) each Loan Party has full power and authority to
execute this Amendment, and this Amendment executed by each Loan Party
constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (b) each Security Document remains in full force
and effect; and (c) no authorization, approval, consent or other action by,
notice to, or filing with, any governmental authority or other person is
required for the execution, delivery and performance by each Loan Party thereof
except for the approvals, consents, and authorizations, which have been duly
obtained, taken, given, or made and are in full force and effect. In addition,
each Borrower represents that all representations and warranties contained in
the Original Credit Agreement are true and correct in all material respects on
and as of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.
     4. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under or in connection with the
Original Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein. This Amendment shall
constitute a Loan Document for all purposes.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

 



--------------------------------------------------------------------------------



 



     6. Incorporation of Certain Provisions by Reference. The provisions of
Section 9.13 of the Original Credit Agreement captioned “Governing Law;
Jurisdiction; Etc.” and the provisions of Section 9.14 of the Original Credit
Agreement captioned “Dispute Resolution Provision” are incorporated herein by
reference for all purposes.
     7. Entirety and Etc. This Amendment and all of the other Loan Documents
embody the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of Page Intentionally Blank; Signatures Begin on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

                  BANK OF AMERICA, N.A.,         as Lender    
 
           
 
           
 
           
 
  By:   /s/ Charles Dale    
 
           
 
  Name:   Charles Dale    
 
           
 
  Title:   Senior Vice President    
 
           
 
  Date:   November 24, 2010    
 
           

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                DIODES INCORPORATED    
 
           
 
           
 
  By:   /s/ Richard D. White    
 
           
 
  Name:   Richard D. White    
 
           
 
  Title:   Chief Financial Officer    
 
           
 
  Date:   November 24, 2010    
 
           
 
           
 
                DIODES ZETEX LIMITED    
 
           
 
           
 
  By:   /s/ Richard D. White    
 
           
 
  Name:   Richard D. White    
 
           
 
  Title:   Director    
 
           
 
  Date:   November 24, 2010    
 
           

     The terms of this Amendment are acknowledged and agreed to by Diodes Zetex
Semiconductors Limited and the following Subsidiary Guarantors.

                  DIODES ZETEX SEMICONDUCTORS LIMITED    
 
           
 
           
 
  By:   /s/ Richard D. White    
 
           
 
  Name:   Richard D. White    
 
           
 
  Title:   Director    
 
           
 
  Date:   November 24, 2010    
 
           
 
           
 
                SUBSIDIARY GUARANTORS:    
 
                DIODES FABTECH INC.    
 
           
 
           
 
  By:   /s/ Richard D. White    
 
           
 
  Name:   Richard D. White    
 
           
 
  Title:   Director    
 
           
 
  Date:   November 24, 2010    
 
           
 
           
 
                DIODES INVESTMENT COMPANY    
 
           
 
           
 
  By:   /s/ Richard D. White    
 
           
 
  Name:   Richard D. White    
 
           
 
  Title:   Director    
 
           
 
  Date:   November 24, 2010    
 
           

 